NRS 34.750 provides for the discretionary appointment of

                      post-conviction counsel and sets forth the following factors which the court

                      may consider in making its determination to appoint counsel: the

                      petitioner's indigency, the severity of the consequences to the petitioner,

                      the difficulty of those issues presented, whether the petitioner is unable to

                      comprehend the proceedings, and whether counsel is necessary to proceed

                      with discovery. The determination of whether counsel should be

                      appointed is not necessarily dependent upon whether a petitioner raises

                      issues in a petition which, if true, would entitle the petitioner to relief

                                  Appellant's petition arose out of a trial with potentially

                      complex issues. Appellant was represented by appointed counsel at trial.

                      Appellant is serving a significant sentence. In addition, appellant moved

                      for the appointment of counsel and claimed that he was indigent. The

                      failure to appoint post-conviction counsel prevented a meaningful

                      litigation of the petition, particularly in light of appellant's claim

                      regarding his mental health problems. We note that the record contains

                      support for appellant's claim of mental health issues and appellant's

                      access to medication for mental health problems was discussed at the

                      sentencing hearing. Further development of claims related to mental

                      health issues would require investigation and discovery by post-conviction

                      counsel Thus, we reverse the district court's denial of appellant's petition




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    .e)tt•
                and remand this matter for the appointment of counsel to assist appellant
                in the post-conviction proceedings. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND

                REMAND this matter to the district court for proceedings consistent with

                this order. 2



                                                                                 J.



                                                                                 J.



                                                                                 J.
                                                   Saitta


                cc: Hon. Michelle Leavitt, District Judge
                     Jack Joseph Battle
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                       We have considered all proper person documents filed or received in
                       2
                this matter. We conclude that appellant is only entitled to the relief
                described herein.




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A